El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto contra sentencia dictada por la Corte de Distrito de Arecibo, en nn pleito titulado sobre liquidación de sociedad, nulidad de escri-turas y otros extremos
En la demanda se alega, substancialmente: que Don Manuel y Don Pedro Rosso establecieron en Arecibo allá por el año de 1840, una sociedad industrial que subsistió basta el 14 de enero de 1879, en que se disolvió por muerte de Don Pedro; que dicbo Don Pedro procreó varios bijos, entre ellos Doña Rosa Joaquina Rosso que casó con Don Alfredo C. Alfonzo; que la sucesión de doña Rosa Joaquina y don Alfredo la componen los demandantes en este pleito; que Don Manuel Rosso, con el consentimiento de su hermano y socio Don Pedro, simuló una venta de este último al primero, de todos sus bienes, y para garantizar a Don Pedro en sus derechos sobre los bienes cedidos, hizo testamento instituyéndole heredero usufructuario de por vida de cuanto dejara a su fallecimiento; que además de instituir heredero usufructuario a Don Pedro, el dicho Don Manuel, con fraude de los legítimos herederos de Don Pedro, instituyó por sus únicos y universales here-deros para cuando concluyera el usufructo vitalicio que de-jaba establecido, a sus sobrinas Josefa Rita y Emilia Rosso, hijas de Don Pedro, y a Josefa Rita, expósita, en una tercera parte; y en las otras dos terceras partes a sus sobrinos Rosa Joaquina Pedro José, Eduardo y Juan Rosso, hijos legíti-mos de Don Pedro, a Manuel Antonio y José Enrique, expó-sitos, y a Francisco Rodríguez; que Don Pedro falleció el 14 de enero de 1879; que hasta esa fecha subsistió la sociedad entre ambos hermanos, administrando éstos todos los bienes existentes, no obstante el traspaso fraudulento que se había verificado, y a la muerte de Don Pedro continuó Don Manuel *480en posesión de todos los bienes, sin proceder a liquidar* la sociedad y privando a los herederos de Don Pedro, entre ellos a los demandantes, de todos sus derechos; que así con-tinuó el caudal indiviso hasta la muerte de Don Manuel, ocu-rrida en 12 de marzo de 1896; que al morir Don Manuel, su sobrino Eduardo se hizo cargo de los bienes y los administró a su capricho hasta el 14 de diciembre de 1896 en que reco-noció a los herederos nombrados por Don Manuel en su tes-tamento, procediendo a la partición y adjudicación; que en esa partición y adjudicación se defraudó a los verdaderos dueños de los bienes mediante inventarios y valores falsos, y que esos fraudes eran desconocidos a los demandantes y a sus padres, llegando a conocimiento de ellos por investiga-ciones practicadas a la muerte de Don Eduardo Rosso, acae-cida un año próximamente antes de presentarse la demanda.
Esta termina suplicando: 1, que se ordene la liquidación de la sociedad “Hermanos Rosso”; 2, que se declaren nulos el testamento de Don Manuel Rosso y la escritura de parti-ción de sus bienes relictos, y 3, que se proceda al correspon-diente juicio de testamentaría para las adjudicaciones de los bienes hereditarios de Don Pedro y Don Manuel Rosso.
Los demandados alegaron las siguientes excepciones pre-vias : 1, indebida acumulación de acciones; 2, falta de hechos para determinar una causa de acción; y 3, la misma, basada especialmente en la prescripción. Dichas excepciones fueron todas declaradas con lugar y no habiéndose concedido a la sucesión demandante permiso para enmendar su demanda, a su instancia se dictó sentencia y entonces la 'demandante apeló de ella para ante este, tribunal.
Hemos examinado cuidadosamente todas las cuestiones envueltas en el caso y, a nuestro juicio, procede la confir-mación de la sentencia apelada.
En cuanto a la acción pro socio o de compañía que hubie-ran podido ejercitar los herederos de Don Pedro Rosso contra Don Manuel Rosso, para exigir cuenta de la administra-ción de la sociedad Rosso Hermanos, ha prescrito con exceso. *481D,on Pedro Eosso falleció el 14 de enero de 1879, y desde dicha fecha, según se consigna en la misma demanda, quedó extin-guida la sociedad industrial de Eosso Hermanos. Desde el 14 de enero de 1879 en qne pudo ejercitarse la acción, hasta el 10 de septiembre de 1910 en que se presentó la demanda, transcurrieron más de los veinte años qne para la prescrip-ción de esa clase de acciones exigía la ley 63 de Toro, que es la 6a., título 15, libro 4°. de la Eecopilación, y la 5a., título 8°., libro 11 de la Novísima. 2 Comentario a las Leyes de Toro por Llamas y Molina, 337.
Y aun cuando se considere la acción de los demandantes, como de petición de herencia, también habría prescrito al tiempo de ejercitarla, por haber transcurrido más de los treinta años que la citada ley 63 de Toro exigía.
El Tribunal Supremo de España, en su sentencia de 20 de enero de 1866, 13, Jurisprudencia Civil 69, resolvió “que prescribe a los treinta años en favor del que posee con las condiciones legales la acción de petición de herencia para' reclamarle los bienes disfrutados, sin que la sentencia que así lo determine infrinja la ley 63 de Toro, el Fuero 6°. de prescriptionibus y la jurisprudencia que apoyada en estas leyes tiene establecida el Tribunal Supremo.”
Y el mismo Tribunal Supremo de España en su senten-cia de 17 de mayo de 1887, 61 Jurisprudencia Civil 799, esta-blece que dejando transcurrir el período de treinta años que fija la ley 63 de Toro, según lo tiene repetidamente declarado el tribunal, “se pierden los derechos por muy respectables que sean, quedando firmes hasta los actos nulos o viciosos si no se hace oportuno uso de la acción que competa para anidarlos, por envolver este punto una cuestión de público interés.”
Y en cuanto a las acciones de nulidad de testamento y nulidad de partición, es evidente que la demanda no aduce hechos bastantes para determinarlas.
Si algún derecho tenían los demandantes en este caso contra Don Manuel Eosso, o sus sucesores, tal derecho se *482derivaría del contrato simulado, según la demanda, otorgado por el dicho Don Manuel Eosso y sn hermano Don Pedro, padre de Eosa Joaquina Eosso, madre de los demandantes, por virtud del cual aparecía vendiendo Don Pedro a Don Manuel todos sus bienes; y ya hemos visto que tal derecho quedó prescrito por-el transcurso de más de treinta años.
Por virtud del contrato simulado, aceptando que lo fuera, todos los bienes aparentemente pasaron en el acto, o por lo menos desde el año de 1879, a poder de Don Manuel. Este los disfrutó en vida como suyos y como suyos dispuso de ellos para después de su muerte ocurrida en 1896, y en el mismo año de 1896 se los repartieron sus herederos voluntarios, encon-trándose entre ellos Eosa Joaquina Eosso, madre de los de-mandantes.
Y así ]o que fué ilegal y nulo en el momento de otorgarse, habiendo adquirido realidad práctica por lo menos desde el 14 de enero de 1879 en que murió Don Pedro y todos los bienes pasaron de hecho a Don Manuel, y habiendo continuado teniendo dicha realidad por un período de más de treinta años, se convirtió al fin en válido y hoy no puede destruirse.
- Y esta conclusión aparece mucho más evidente y más justa cuando los que reclaman son los hijos de una heredera volun-taria de Don Manuel Eosso, que catorce años antes de pre-sentarse la demanda había aceptado la parte que según el testamento y la partición le correspondió en la herencia de Don Manuel.
Habiendo llegado a las anteriores conclusiones, no es nece-sario discutir siquiera la de que el tercer extremo de la suplica de la demanda, esto es, que debe abrirse el correspondiente juicio de testamentáría para las adjudicaciones de los bienes de Don Pedro y de Don Manuel Eosso, es manifiestamente improcedente.
Debe declararse sin lugar el recurso y Confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

*483. Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.